Citation Nr: 0110428	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from July 1968 to November 
1969.  His report of separation shows his occupational 
specialty was operating room technician and that he served in 
Vietnam for slightly over two months.  It also shows that he 
was separated from service due to a physical disability which 
had existed prior to entry into service.  

In a May 1998 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for PTSD and assigned a 30 percent schedular rating, 
effective October 30, 1997.  By a rating action of January 
2000, the RO denied the veteran's claim for TDIU.  Both 
matters have been appealed and are before the Board.    

In May 2000, the representative requested the docket numbers 
for the appeals.  In August 2000, the RO furnished the 
representative with the docket numbers of record for each 
issue.  However, when multiple issues are received at the 
Board, all appeals are generally consolidated under the 
oldest number.  (The exceptions, which include situations 
where there are two agencies of original jurisdiction, when 
there are issues which do not involve all parties, where one 
issue is not an appeal, etc., do not apply here.  See 
38 U.S.C.A. §§ 7104, 7111(e); 38 C.F.R. §§ 19.8, 20.3(a), 
20.1301, and 20.1404(a)(1) for further clarification.)  The 
reason for this is that there is a prohibition against the 
separate adjudication of claims that are inextricably 
intertwined.  That policy is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation.  See generally Parker v. Brown, 7 Vet. App. 116 
(1994).  The docket number listed on the title page is 
applicable to both issues.  


REMAND

The record currently available for review is a rebuilt file 
which was created after the veteran filed the claims which 
led to the current appeal in October 1997.  Computerized 
entries show that the file had been retired to the records 
center in St. Louis from the Nashville RO in 1995.  In 
February 1998, the VA records management section in St. 
Louis, Missouri, informed the RO that the veteran's original 
claims folder could not be found.  A veteran's service 
medical records are of primary importance with regard to any 
claim for compensation benefits and they are absent here 
except for a medical board report, dated in November 1969.  A 
review of the claims folder reflects that very little, if 
any, further development effort have been taken by the RO to 
obtain pertinent information.  The service department Medical 
Board report which has been furnished shows that he was being 
separated due to a schizophrenic reaction, which had existed 
prior to entry.  There has been no request to the service 
department for any other service medical records, and it is 
not clear that the RO (Nashville), which apparently had his 
original file, has been contacted to determine if any files 
or other related information was available at that office.  A 
deferred rating decision of January 1998 reflects that 
service connection had previously been denied for 
schizophrenia.  However, the basis for this statement is not 
of record.  Furthermore, there is no indication in the record 
as to whether service connection had ever been considered, 
granted, or denied for any other disabilities.  The claims 
folder does show that the veteran received extensive VA 
treatment, including periods of hospitalization, from 
September 1975 through the mid 1980's in Tennessee. 

Of note, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 (VCAA) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In these 
circumstances, it is the judgment of the Board that VA has a 
heightened duty to assist in the development of the veteran's 
claim by exhausting all reasonable administrative procedures 
to obtain additional service medical records or explain the 
reason(s) for their unavailability.  

PTSD is the only disorder for which service-connection is 
recognized within the rebuilt folder.  He is in receipt of 
disability benefits from the Social Security Administration 
(SSA), and the records utilized in that determination are of 
record.  It is contended by and on behalf of the veteran that 
he has service-connected psychiatric disability which is more 
severely disabling than it has been rated by the RO, and that 
the veteran is entitled to TDIU benefits because he is 
precluded from engaging in substantially gainful employment 
as the result of his psychiatric disability.  

The Board observes that in a claim such as this one involving 
disagreement with the initial schedular rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When the veteran was hospitalized by the VA beginning in 
April 2000, the diagnoses included severe PTSD in acute 
exacerbation, major depressive disorder with psychotic 
features, panic disorder with agoraphobia, attention deficit 
hyperactivity disorder, and status post multiple closed head 
injuries.  It was reported that the veteran had been seen by 
the neurologist who also diagnosed a familial essential 
tremor.  The global assessment of functioning score was 35 on 
admission and 45 on discharge.  On hospital discharge, it was 
indicated that, although the veteran's legal difficulties had 
resolved, he was unable to return to work at that point or in 
the foreseeable future.  He was scheduled to return to see 
the psychiatrist a few days later in May 2000.  

The veteran's most recent employment has been as a registered 
nurse.  The recent clinical evidence reflects that the 
veteran's employment had been affected by his incarceration 
and there was some question whether the veteran's nursing 
license would be renewed based on legal problems which he was 
having; not that further employment was precluded due to the 
severity of his service connected PTSD.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The service department should be 
requested to furnish all available 
service medical and personnel records for 
his period of active duty in the Army 
from July 1968 to November 1969.  Since 
the veteran has stated that his in-
service psychiatric problems began in 
Vietnam, and that he was hospitalized at 
several service department facilities, 
the specific names and locations of those 
facilities should be verified and 
specific searches for such records should 
be separately requested since service 
department in-patient treatment records 
are not normally associated with the 
service medical records of an individual, 
but are filed by facility and dates of 
treatment.  

2.  The RO should initiate another VA-
wide search for the veteran's original 
claims file, including specific 
correspondence to the VA RO in Nashville, 
Tennessee to determine if that office has 
the veteran's claims file, or any other 
material pertaining to the veteran.  In 
this regard, the Board notes that the 
veteran apparently was being assisted by 
a service organization (possibly the 
Veterans of Foreign Wars) prior to his 
appointment of an attorney as his 
representative.  The service 
organizations at the Nashville RO should 
be contacted to determine if any of them 
had represented the veteran and whether 
any of his records had been retained and 
are still available.  If no additional 
records are found, there should be a 
notation of the reason(s) why included in 
the claims folder, including what steps 
were taken to search every apparent 
source for the records.  

3.  The veteran should be requested to 
list names and addresses for all 
psychiatric treatment and/or examinations 
that he has received from other than VA 
sources.  The RO should obtain all 
records from the sources reported by the 
veteran for association with the claims 
file.  

4.  A field examination should be 
conducted for the purpose of developing 
collateral information regarding the 
veteran's activities of daily living and 
his behavior and status in his community.  
The field examiner should determine how 
the veteran occupies his time and how he 
is viewed in the neighborhood.  In other 
words, what are the veteran's daily 
activities, and how is he perceived in 
the community?  Any leads developed by 
the field examiner should be followed to 
their logical conclusion.  The claims 
files or at least a copy of this REMAND 
should be made available to the field 
examiner for review prior to conducting 
the field examination.  

5.  The veteran should also be afforded a 
complete and detailed social and 
industrial survey.  

6.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims files and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner prior to examination of the 
veteran.  In light of the veteran's 
recorded medical and vocational history, 
any disability caused by any nonservice 
connected psychiatric disorder or 
residuals of head trauma, must be 
carefully distinguished from the service-
connected PTSD.  The examiner should 
specifically consider the evidence 
showing that veteran had received 
extensive psychiatric treatment prior to 
service and was separated from service 
for schizophrenia, which was considered a 
disability which had existed prior to 
entry.  If the examiner is unable to 
differentiate the symptomatology caused 
by each disorder, this fact must be so 
stated.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the RO should adjudicate 
the veteran's TDIU claim  and his claim 
for increased ratings for PTSD, including 
"staged ratings" for various periods, as 
appropriate, based on the veteran's 
complete treatment records, the field 
examiner's report, the social and 
industrial survey, and the report of 
psychiatric examination.  See Fenderson 
v. West, supra.  After the claim has been 
readjudicated, and if any matter is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




